840 F.2d 17
129 L.R.R.M. (BNA) 2600
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LINK MANUFACTURING COMPANY, Respondent.
No. 86-6207.
United States Court of Appeals, Sixth Circuit.
Feb. 29, 1988.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
This case is before us on an application for enforcement of a National Labor Relations Board order.  An administrative law judge found that Link Manufacturing Company violated Sec. 8(a)(1) of the National Labor Relations Act, 29 U.S.C. Sec. 158(a)(1), by coercively interrogating employees about their union activities, threatening reprisals for selecting a union, promising benefits for rejecting a union, and attempting to convince employees not to vote in a Board election.  The ALJ also found that the company violated Secs. 8(a)(3) and (1) of the Act by converting the temporary layoffs of five employees to permanent layoffs in order to prevent the employees from being eligible to vote in a Board election, by suspending employee James Guthrie because of his union activities, and by discouraging union activities generally.


2
The Board upheld the ALJ's decision, modifying it to include an additional finding that the company violated Sec. 8(a)(1) of the Act by unlawfully creating the impression that its employees' union activities were under surveillance.  The Board also amended the order to provide that all references to Mr. Guthrie's suspension be expunged from his personnel record and that interest be paid on the backpay owed him.


3
On consideration of the record, briefs, and arguments, we find that the Board's findings of fact are supported by substantial evidence.  Accordingly, and for the reasons set forth in the Board's decision and order, 281 N.L.R.B. No. 28 (Sept. 2, 1986), we GRANT enforcement of the Board's order.